      Case 2:18-cv-02615-JAR-GEB Document 10 Filed 01/16/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS


Seretse Young,                                          Court File No.: 2:18-cv-02615-JAR-GEB

                    Plaintiff,

       vs.                                          DEFENDANT’S MOTION TO DISMISS
                                                    THE AMENDED COMPLAINT UNDER
Law Office of Amber M. Brehm,                           RULES 12(b)(1) AND 12(b)(6)

                 Defendant(s).


                                    MOTION TO DISMISS

       Defendant Law Office of Amber M. Brehm (“Brehm”), by and through counsel, pursuant

to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), moves for dismissal of Plaintiff’s claims against it, as

alleged in Plaintiff’s amended complaint [Doc. No. 9], because Plaintiff lacks Article III

standing; Brehm clearly and accurately stated the “amount of the debt” in the challenged

correspondence; Brehm did not “overshadow” Plaintiff’s validation rights; Brehm did not

mispresent its involvement with the subject debt; and Plaintiff has failed to allege independent

conduct to support a 15 U.S.C. § 1692f claim.

       In support of its Motion, Brehm offers its Memorandum of Law in Support of Motion to

Dismiss the Amended Complaint Under Rules 12(b)(1) and 12(b)(6), which is filed concurrently

herewith.




                                 ~SIGNATURE BLOCK FOLLOWS~
      Case 2:18-cv-02615-JAR-GEB Document 10 Filed 01/16/19 Page 2 of 2




                                   BASSFORD REMELE
                                   A Professional Association


Dated: January 16, 2019            By: s/ Michael A. Klutho
                                         Michael A. Klutho (#78069)
                                         100 S. Fifth Street, Suite 1500
                                         Minneapolis, Minnesota 55402-1254
                                         Telephone: 612-333-3000
                                         Fax: 612-333-8829
                                         mklutho@bassford.com
                                         Attorneys for Defendant Law Office of
                                         Amber M. Brehm




                                    -2-
